Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered September 11, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of eight years with five years post-release supervision, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning identification. The victim’s identification of defendant was particularly reliable because she recognized him as a person she had seen in front of her place of work on numerous prior occasions.
We perceive no basis for a reduction of sentence. Concur— Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.